Citation Nr: 1732587	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-26 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension. 
 
3.  Entitlement to service connection for coronary artery disease, myocardial infarction and coronary artery by-pass graft (claimed as heart disease).  

4.  Entitlement to a compensable rating for a bilateral hearing loss disability prior to January 16, 2017.

5.  Entitlement to a rating higher than 20 percent for a bilateral hearing loss disability since January 16, 2017. 

6.  Entitlement to a compensable rating for allergic rhinitis and residuals of nasal fracture.  



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served in the U.S. Air Force from December 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in May 2016.  A transcript of the hearing is associated with the file. 

This claim was remanded for further development in September 2016.  During that time the issue of entitlement to service connection for a right ankle disability was remanded.  In a March 2017 rating decision, however, service connection for a right ankle disability was granted.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue. 

The Board observes that, at the hearing in May 2016, the Veteran withdrew from appellate consideration the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  Since that time, there is equivocal information as to whether the Veteran intends to raise the issue again.  The issue of whether the Veteran intends to pursue a claim of entitlement to TDIU is referred to the AOJ for clarification.

The issues of entitlement to service connection for a heart disability and hypertension, as well as entitlement to a compensable rating for allergic rhinitis and residuals of nasal fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of PTSD is not shown by the record. 

2.  An acquired psychiatric disorder other than PTSD to include depression was not manifest in service and is not otherwise attributable to service.  

3.  Prior to January 16, 2017, hearing impairment was no worse than Level II in the right ear and Level IV in the left ear.

4.  Since January 16, 2017, hearing impairment is no worse than Level V in the right ear and Level V in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

2.  Prior to January 16, 2017, the criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Since January 16, 2017, the criteria for a rating higher than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

SERVICE CONNECTION 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Initially, the Board finds against the claim for entitlement to service connection for PTSD.  In support of his PTSD claim, the Veteran reports that while stationed in Turkey he carried live ammunition, operated under black out conditions, and served while Turkey and Greece were at war.  He states that all of these circumstances caused him to fear for his life and personal safety.

While the Veteran reports in service PTSD stressors, the Board finds that a diagnosis of PTSD in accordance with VA regulations is not shown by the record.  At most, in June 2012 it was documented that the Veteran described some symptoms of PTSD.  The examiner found that the Veteran may meet the criteria of PTSD as the severity and the number of his symptoms vary.  The February 2017 VA examination, however, disclosed that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  Although he was shown to have other psychiatric diagnoses to include unspecified anxiety disorder, PTSD was not diagnosed.  

To the extent that the June 2012 examiner found that the Veteran "may" meet the criteria for PTSD, the Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The use of the word "may" renders the opinion nondefinitive.  As the February 2017 VA opinion is definitive and is supported with adequate rationale, the Board has afforded greater probative value to the findings of the February 2017 VA examiner on this matter.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has PTSD.  The Board has considered the Veteran's sincerely held belief that he has this disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. psychiatric symptoms, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of PTSD and he has not provided adequate lay evidence that would suggest the existence of PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify").

In sum, the evidence is devoid of a showing that the Veteran has and/or has had PTSD in accordance with VA regulations at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claim for service connection for PTSD must be denied.

The Board also finds against service connection for an acquired psychiatric disability other than PTSD.  To that end, service treatment records show normal psychiatric finding during the November 1976 separation examination.  Thus, competent evidence exists contemporaneous in time to service discharge that the Veteran did not manifest an acquired psychiatric disorder.

Post service treatment records show that the Veteran has been diagnosed with generalized anxiety disorder and depressive disorder.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records, however, do not include any competent opinion linking the Veteran's current psychiatric disability to service or any incident therein.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the Veteran nor his representative has presented any such opinion.

Rather, the February 2017 VA examiner opined that the Veteran's unspecified anxiety disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no complaint of any mental/emotional issue until 2010 and that this was from a non-VA, nonmilitary source.  He stated that the Veteran is at a very high level and has been prescribed medication (trazadone and nortriptolene).  The Veteran was on volunteer guard duty during the time he claims the assault occurred.  Blackout conditions may have been the case he said, but there is no evidence to associate this short term environmental condition with any acute or chronic mental health problem.  He did not perceive any acquired anxiety disorder to be service connected.

The Board finds that the medical opinion rendered by the VA examiner is persuasive and assigns it greater probative weight than the lay statements of record.  Notably, the examiner referenced no psychiatric complaints until 2010 while the record reflects symptoms in 2003 (originally assessed as situational anxiety).  The Board finds that this discrepancy does not materially affect the substance of the opinion.  The Veteran has alleged chronic psychiatric symptoms since service, but the Board finds that this recollection is not credible.  In this respect, a military examiner found the Veteran to be psychiatrically normal upon service separation which is not consistent with the Veteran's recollection many decades later.  Additionally, his current recollection is not consistent with prior statements.  For example, in 2003, the Veteran denied a history of persistent depressed mood and, at that time, was assessed with situational anxiety related to his cardiac disease.  As such, the opinion of the VA examiner was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  The examiner addressed the appellant's contentions and based the opinion on a review of the claims folder to include consideration of the in service history and the nature of the current disability.  The opinion is consistent with the historical record and the Board finds no factual inaccuracies.

For the reasons detailed above, the Board must find against the Veteran's claim for service connection for an acquired psychiatric disability.  In making this decision, the Board notes that the Veteran and his spouse are competent to report symptoms, and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his psychiatric disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the opinion of the VA examiner is far more probative and persuasive as to the etiology of the Veteran's disability.  As addressed above, the Veteran's current recollection of chronic psychiatric symptoms since service is not consistent with his separation examination or his prior statements.  In any event, as the Veteran has not been diagnosed with a psychosis, lay evidence of continuity of symptomatology alone is insufficient to satisfy the service connection requirements.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran appeals the denial of a compensable rating for a bilateral hearing loss disability prior to January 16, 2017 and a rating of 20 percent thereafter.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

The August 2010 audiological evaluation revealed an average right ear pure tone decibel loss of 42.5 with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 51.25 with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The October 2011 audiological evaluation revealed an average right ear pure tone decibel loss of 48.75 with speech recognition of 92 percent.  This corresponds to a numeric designation of Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 57.5 with speech recognition of 88 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board notes, however, that the October 2011 VA examination disclosed that the Veteran had an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that pure tone threshold was 25 decibels at 1,000 Hertz, and 70 decibels at 2,000 Hertz.  Therefore, an exceptional pattern of hearing was shown in that ear (see 38 C.F.R. § 4.86) and his left ear is ratable under Table VI or Table VIA, whichever is to his advantage.  Under Table VIA, Level IV hearing is shown in the left ear.  The combined numeric designations, however, remains unchanged and result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The June 2013 audiological evaluation revealed an average right ear pure tone decibel loss of 50 with speech recognition of 88 percent.  This corresponds to a numeric designation of Level II hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 52.75 with speech recognition of 80 percent.  These findings are consistent with Level IV hearing in the left ear.  These combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The above findings are against a compensable rating for bilateral hearing loss during this period of time.  Accordingly, a compensable rating for a bilateral hearing loss disability prior to January 16, 2017 is not warranted.  

Furthermore, the Board finds that no more than a 20 percent rating for bilateral hearing loss is warranted since January 16, 2017.  To that end, the February 2017 audiological evaluation revealed an average right ear pure tone decibel loss of 61.25 with speech recognition of 72 percent.  This corresponds to a numeric designation of Level V hearing in the right ear.  38 C.F.R. § 4.87, Table VI.  The Veteran had a left ear average pure tone decibel loss of 63.75 with speech recognition of 84 percent.  These findings are consistent with Level III hearing in the left ear.  These combined numeric designations result in a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The Board again notes, however, that the January 2017 VA examination disclosed that the Veteran had an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that pure tone threshold was 20 decibels at 1,000 Hertz, and 70 decibels at 2,000 Hertz.  Therefore, an exceptional pattern of hearing is shown in that ear (see 38 C.F.R. § 4.86) and his left ear is ratable under Table VI or Table VIA, whichever is to his advantage.  Under Table VIA, Level V hearing is shown in the left ear.  The combined numeric designations of Level V hearing in the left ear and Level V hearing in the right ear result in a 20 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  Accordingly, a 20 percent rating, but no higher, is shown during this period of time. 

As shown above, the VA audiometric examinations do not support a compensable rating for the Veteran's bilateral hearing loss disability prior to January 16, 2017 and/or a rating higher than 20 percent thereafter.  The Board notes that the Veteran's assertions that his hearing has deteriorated are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce no more than a noncompensable rating prior to January 16, 2017 and a rating of 20 percent thereafter.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, except where otherwise noted, the appellant does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the noncompensable evaluation prior to January 16, 2017 and rating of 20 percent thereafter accurately reflects the degree of the appellant's service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

Based on the foregoing, a compensable rating for bilateral hearing loss prior to January 16, 2017 and a rating higher than 20 percent thereafter must be denied.  Although the Veteran asserts that his hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board acknowledges the Veteran's description of a progressive worsening of hearing loss which is borne out by the assigned staged rating.  His testimony of such led to the VA examination in 2017 which, in turn, led to his 20 percent rating assigned to the date of the VA examination.  His testimony, thus, provides credible evidence that he had compensable hearing loss prior to the date of the VA examination.  There are no clinic setting audiometric tests, however, which suggest compensable hearing loss prior to January 2017.  Even when applying the reasonable doubt and approximation standards, the Board cannot factually ascertain from the record a specific date when the Veteran met the criteria for a compensable rating.  As such, the preponderance of the evidence is against the assignment of a compensable rating prior to January 16, 2017.  

With regard to functional impairment, including the Veteran and his spouse described a decreased ability to hear or understand normal conversations in the work environment and over the telephone which have interfered with his employment prospects.  His speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD is denied.  

Entitlement to a compensable rating for a bilateral hearing loss disability prior to January 16, 2017 is denied.  

Entitlement to a rating higher than 20 percent for a bilateral hearing loss disability since January 16, 2017 is denied.  


REMAND

In September 2016, the Board remanded the claim for a compensable rating for "allergic rhinitis and residuals of nasal fracture," in part, for an evaluation of any features of residuals of nasal fracture, to include deviated septum.  See VA examination dated October 2011 (reporting deviated septum to the left).  The January 2017 VA examination did not address any deviated septum findings.  As such, this examination report is returned as not complying with the Board's prior remand directives.

In his May 2017 VA Form 9 Substantive Appeal, the Veteran requested a videoconference hearing in relation to his claims for service connection for coronary artery disease and hypertension.  The Veteran has not withdrawn his hearing request and has not received a Board hearing.  As the Veteran has requested a hearing, a remand is warranted to afford him a hearing before a Member of the Board.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claims on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of his allergic rhinitis as well as residuals of nasal fracture.  The examination should include any diagnostic testing or evaluation deemed necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.  The examiner is requested to provide all findings pertaining to allergic rhinitis as well as describing any septum deviation or obstructed breathing due to residuals of nasal fracture.

3.  Schedule the Veteran for a video conference hearing at the earliest opportunity in accordance with applicable procedures for the issues of service connection for coronary artery disease and hypertension.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.


4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to a compensable rating for allergic rhinitis and residuals of nasal fracture on appeal.  In so doing, the AOJ should consider the propriety of separately rating allergic rhinitis and any septum deviation/nasal obstruction caused by nose fracture residuals.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


